DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.  Claims 22, 26, 27 and 32-36 are under examination.  Claims 37 and 38 remain withdrawn from consideration being directed to non-elected species.

Response to Amendment
The rejection of claims 22, 24-26 and 32-36 under 35 U.S.C. 102(a)(2) as being anticipated by Ling et al. (WO 2018/023136A1, of record in the IDS filed 11/8/2019, priority to July 29, 2016) is either moot in view of canceled claims or withdrawn in view of Applicant’s amendment requiring that the mother is DENV-immune.
The rejection of claims 28-31 under 35 U.S.C. 103 as being unpatentable over Ling et al. (WO 2018/023136A1, of record in the IDS filed 11/8/2019, priority to July 29, 2016, “Ling”) in view of Paul et al. (Clinical and Translational Immunology, 2016, 5:e117, 9 pages, cited in the IDS filed 11/8/2019) is moot in view of canceled claims.  The limitations of claims 28-31 are now recited in claim 22.  This rejection is not applied to claim 22 in view of Applicant’s persuasive remarks and accompanying evidence.
The rejection of claims 22-27 and 32-35 under 35 U.S.C. 103 as being unpatentable over Balthasar et al. (US Patent 7,662,928 B2) in view of Zdravic et al. (Seminars in Fetal & Neonatal Medicine, February 2016, 21:19-27) is either moot in view of canceled claims or withdrawn in view of Applicant’s amendment requiring that the mother is DENV-immune, which is not taught or fairly suggested by the references of record in this context.

Claims Summary
Claim 22 and its various dependent embodiments are directed to a method of treatment to prevent vertical transmission of ZIKV infection from a DENV-immune mother to a fetus (e.g., both human (claim 32)), comprising administering to the mother an efficacious amount of an isolated reagent that blocks the maternal Fc neonatal receptor (FcRN) activity, inhibiting trans-placental infection of the fetus by blocking maternal antibody-virus complex binding to the FcRN and the incidence of microcephaly in the fetus compared to if the mother is untreated.  The elected species for the isolated reagent is an antibody or antigen-binding fragment thereof.  Specifically, the reagent comprises a monoclonal mouse, human, humanized or chimeric antibody or fragment thereof (claim 26), or is an antibody or an antigen-binding fragment thereof (claim 33), IgG or IgY (claim 35).  Specifically, the antibody is 4C9, hybridoma ATCC deposit CRL-2437, or a humanized or chimeric antibody form or fragment thereof (claim 27).  In another embodiment, the antibody or antigen-binding fragment thereof binds to the heavy chain of FcRN (claim 34, e.g., SEQ ID NO: 3 (claim 36)).
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 26, 27 and 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treatment to reduce vertical transmission of ZIKV comprising administering to a pregnant mother an antibody or antigen-binding fragment thereof that binds to the maternal Fc neonatal receptor and blocks FcRN activity such that the incidence of microcephaly is reduced, does not reasonably provide enablement for prevention of vertical transmission, nor a treatment method with any non-antibody reagent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The breadth of the claims encompasses any reagent that blocks maternal FcRN activity, including antibodies and antigen-binding fragments that bind FcRN, but also antibodies that bind other components that result in blocking FcRN activity, as well as other reagents with entirely different structures, such as nucleic acids, small molecules, carbohydrates, other polypeptides, etc.  The nature of the invention is the inhibition of FcRN activity by blocking the maternal FcRN from binding to a complex of antibody:ZIKV, thus preventing transport of ZIKV across the placenta and inhibiting ZIKV infection of the fetus and resultant microcephaly.
The specification shows that anti-FcRN antibodies are capable of inhibiting antibody:ZIKV complexes from the crossing the placenta in a mouse model (see Example 7, pages 25-27).  While it is reasonable to extrapolate these results to other subjects in terms of inhibition, as well as to other antibodies that bind FcRN, the claims encompass much more.  There are no other working examples of targeting non-FcRN molecules to block FcRN activity, either in vitro or in vivo.  Similarly, there are no other working examples with non-antibody reagents for blocking FcRN activity.  In theory, any reagent that blocks FcRN can be considered as a potential reagent for the claimed method, however, the level of predictability in the art is low.  Pattnaik et al. (Vaccine, 2020, 8, 266, 19 pages) is a review of ZIKV vaccines.  While the review does not focus on therapies of the type instantly claimed (i.e., blocking FcRN), the challenges facing ZIKV prevention apply to the instantly claimed embodiments, particularly item 4 on page 11, addressing transmission to the fetus.  Pattnaik et al. notes that experiments in mice with other agents have shown protection in mice across the placenta, however their efficacy in pregnant humans and the unborn has not yet been established because there are no correlates of protection.
In view of the breadth of the claims, the nature of the invention, the state of the art, the lack of predictability in humans (Pattnaik et al.), the limited guidance in the specification, and limited working examples, it would require undue experimentation to practice the invention as claimed for the purpose of prevention.  Amendment of the claims to methods of treatment to reduce vertical transmission of ZIKV with reagents comprising antibodies, or antibody-binding fragments that bind FcRN would overcome this rejection.

Conclusion
No claim is allowed.  Please note that claims 33 and 35 still recite non-elected species.  Non-elected species will only be rejoined when a generic claim is deemed allowable.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648